DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/19/2021 has been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-2, 6-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 10, 684, 483.
The present application claims the same subject matter of an item of headwear, which is same as the US patent 10, 684, 483.  
For example:
16/902,217
10, 684, 483
1. A wearable apparatus, comprising: a device configured to be worn by a user, the device comprising a bladder adjacent an inside surface of the device; wherein: the bladder rests against the user; and the bladder is selectively inflatable.


1. An item of headwear, comprising: a crown forming a band having an inside surface, and an inflatable bladder secured adjacent to the inside surface; wherein: in a non-use configuration, the bladder lays substantially flat against the band; and in a use configuration, the inflatable bladder to form a soft surface to support a user's head when worn around the user's neck; and the bladder is selectively removable from the band. 
2. The wearable apparatus of claim 1, wherein, in a use configuration, the bladder inflates to form a soft surface when worn by the user.
16. The item of headwear of claim 11, wherein the item of headwear comprises a headband, the headband having an inflatable bladder; and wherein: in a non-use configuration the bladder lays substantially flat against the headband; and in a use 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 13-14,  17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (2013/0305432) in view of  Glogowski et al. (2010/0180363) “Glogowski”. 

As of claim 1, Thomson teaches:
A wearable apparatus, comprising:
	wherein said the bladder rests against the user (bladder 58 which includes cushion pockets 50 that rest against user’s head). 
a headband ([0016],  10 Figs.1, 5A, 18) configured to be worn around a head of a user, the headband consisting of a band (10 Fig.18) and a bladder (58 Fig.16) adjacent an inside surface of the band ([0016], [0058], Fig.16). 

Thomson fails to specifically teach wherein said


However, Glogowski teaches wherein said 
the bladder is selectively inflatable ([0024], Glogowski teaches an inflatable bladder 42 Fig.1A). 

Therefore, it would have been obvious to a person of ordinary skills in the art before the effective filing date to substitute Thomson’s bladder with Glogowski’s inflatable bladder as shown above, to adjust one or more fit characteristics (e.g., shape, size, tightness/pressure, orientation) of the adjustable headband pillow (see [0020] that teaches the benefit of using an inflatable bladder). 

As of claim 2, Glogowski teaches: 
wherein, in a use configuration, the bladder inflates to form a soft surface when worn by the user ([0022]). 

As of claim 6, Glogowski teaches: 
wherein the bladder is selectively sealable ([0025] teaches that although in the described embodiment air is the inflation medium, other gases or liquids may be used to expand the bladder) wherein the existence of a mechanism to seal the bladder so its content would not leak. 

As of claim 13, Thomson teaches wherein said 
A wearable apparatus, comprising:


Thompson fails to teach wherein said 
a hat having a [headband] for securing the hat to a person’s head; 
an input device secured to the hat and in operable communication with the bladder; wherein the input device is activated to selectively inflate the bladder; and the input device is a pump. 

However, Glogowski teaches:
a hat having a [headband] for securing the hat to a person’s head ([0024],  Fig.1A that teach a helmet with a fitting system 30 which obviously has a function to fit the helmet into the user’s head); 
an input device secured to the hat and in operable communication with the bladder ([0025] teaches the bladder 42 may include a single port for receiving a separate pump to inflate the bladder and have a release pin or other valve arrangement for deflating the bladder); wherein the input device is activated to selectively inflate the bladder([0025] teaches the bladder 42 may include a single port for receiving a separate pump to inflate the bladder and have a release pin or other valve arrangement for deflating the bladder); and the input device is a pump ([0025]teaches that the bladder may include a pump 52 for inflating the bladder 42). 

 it would have been obvious to a person of ordinary skills in the art before the effective filing date to substitute Thomson’s bladder with Glogowski’s inflatable bladder that includes a pump as shown above, to adjust one or more fit characteristics (e.g., shape, size, tightness/pressure, orientation) of the adjustable headband pillow (see [0020] that teaches the benefit of using an inflatable bladder) and to inflate the bladder by the pump (see [0025]). 

As of claim 14, Glogowski teaches: 
wherein the bladder is selectively sealable ([0025] teaches that although in the described embodiment air is the inflation medium, other gases or liquids may be used to expand the bladder) wherein the existence of a mechanism to seal the bladder so its content would not leak. 

As of claim 17, Thomson teaches wherein said
a headband consisting of a band having an inside surface ([0016],  10 Figs.1, 5A, 18), and a bladder (58 Fig.16)  secured adjacent to the inside surface ([0016], [0058], Fig.16). 

Thomson fails to specifically teach wherein said
in a use configuration, the bladder inflates to form a soft surface to support a user’s head,
the bladder resting directly adjacent the user’s head.

However, Glogowski teaches wherein said 
in a use configuration, the bladder inflates to form a soft surface to support a user’s head ([0022]), the bladder resting directly adjacent the user’s head (42 Fig.1A rests directly adjacent the user’s head).

Therefore, it would have been obvious to a person of ordinary skills in the art before the effective filing date to substitute Thomson’s bladder with Glogowski’s inflatable bladder that includes a pump as shown above, to adjust one or more fit characteristics (e.g., shape, size, tightness/pressure, orientation) of the adjustable headband pillow (see [0020] that teaches the benefit of using an inflatable bladder). 

As of claim 18, Glogowski teaches: 
wherein the bladder is selectively inflatable ([0024]).

As of claim 19, Glogowski teaches: 
further comprising at least one input device in operable communication with the bladder ([0025] teaches the bladder 42 may include a single port for receiving a separate pump to inflate the bladder and have a release pin or other valve arrangement for deflating the bladder).

Claim(s) 7- 12, 15, 16, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view Glogowski, and further in view of Lyons (2015/0235426). 

As of claim 7, Thompson as modified by  Glogowski fails to teach wherein said
the wearable apparatus further comprises a human interface device.

However, Lyons teaches wherein said 

Thus it would have been obvious to a person of ordinary skills in the art at the time of the effective filing date to combine Thompson as modified by  Glogowski’s apparatus with the teaching of Lyons’ human interface device as shown above, in order to have a head mounted display (see [0075]).


 As of claim 8, Thompson as modified by  Glogowski fails to teach wherein said
wherein the human interface device is in operable communication with a content providing system comprising computer memory having instructions for receiving information from the human interface device and relaying the information to a third party.

However, Lyons teaches wherein said 
wherein the human interface device([0074] teaches a display) is in operable communication with a content providing system comprising computer memory having instructions for receiving information from the human interface device and relaying the information to a third party ([0074] teaches a display could be a mobile phone) wherein it  includes a memory and the information from the mobile phone can be relayed to a third party. 

Thus it would have been obvious to a person of ordinary skills in the art at the time of the effective filing date to combine Thompson as modified by  Glogowski’s apparatus with the 

As of claim 9, Thompson as modified by  Glogowski fails to teach wherein said
wherein the bladder further comprises at least one output device.

However, Lyons teaches wherein said 
wherein the bladder further comprises at least one output device ([0074] teaches a mobile phone that obviously includes an output device, [0090] teaches lights L1, l2 that are output devices).
Thus it would have been obvious to a person of ordinary skills in the art at the time of the effective filing date to combine Thompson as modified by  Glogowski’s apparatus with the teaching of Lyons’ mobile phone device as shown above, in order to in order to use the light as a method of detection ([0174]). 

As of claim 10, Lyons further teaches wherein said 
the output device is a light ([0090]). 

As of claim 11, Thompson as modified by  Glogowski fails to teach wherein said
further comprising an output device.

However, Lyons teaches wherein said 
further comprising an output device ([0090]).

Thus it would have been obvious to a person of ordinary skills in the art at the time of the effective filing date to combine Thompson as modified by  Glogowski’s apparatus with the teaching of Lyons’ output device as shown above, in order to in order to use the light as a method of detection ([0174]). 


As of claim 12, Lyons further teaches wherein said 
the output device is a light ([0090]). 

As of claim 15, Thompson as modified by  Glogowski fails to teach wherein said
wherein the bladder further comprises at least one output device.

However, Lyons teaches wherein said 
wherein the bladder further comprises at least one output device ([0074] teaches a mobile phone that obviously includes an output device, [0090] teaches lights L1, l2 that are output devices).
Thus it would have been obvious to a person of ordinary skills in the art at the time of the effective filing date to combine Thompson as modified by  Glogowski’s apparatus with the teaching of Lyons’ mobile phone device as shown above, in order to in order to use the light as a method of detection ([0174]). 

As of claim 16, Lyons further teaches wherein said 


As of claim 20, Thompson as modified by  Glogowski fails to teach wherein said
further comprising at least one output device.

However, Lyons teaches wherein said 
further comprising at least one output device ([0074] teaches a mobile phone that obviously includes an output device, [0090] teaches lights L1, l2 that are output devices).

Thus it would have been obvious to a person of ordinary skills in the art at the time of the effective filing date to combine Thompson as modified by  Glogowski’s apparatus with the teaching of Lyons’ mobile phone device as shown above, in order to in order to use the light as a method of detection ([0174]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-20 have been considered but are moot because the new ground of rejection does not rely on present rejection above for any teaching or matter specifically challenged in the argument. In the present rejection, Thompson is used as main reference to address Applicant’s concern in the combinability and/or motivation to combine the two references.  

Note: 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628